Title: To James Madison from Robert R. Livingston, 16 September 1801
From: Livingston, Robert R.
To: Madison, James


Dear Sir
ClerMont 16th. Sepr 1801.
I write to you in haste from the post Office where I have this moment recd your favor of the 4th.
I have been much embarrassed since the ar[r]ival of the Maryland, as to the steps I was to persue, I knew that the treaty was not ratified, & as my departure seemed to depend on that event, I was at a loss to determine whether the president might not find it necessary to call the Senate before I sailed. Your letter hel⟨d⟩ up a contrary sentiment, & I shall prepare myself to depart as soon after the arrival of my commission & instructions as the necessary provision for the voyage can be made, for it seems this troublesome task is to devolve upon me, contrary I believe to the established custom of our own, & other nations. I do not however mention this in the way of dissatisfaction, but mer[e]ly as an appology for any delay it may occasion, which shall be as little as possible, since I am very desirous (if I go this automn) to embark as early in the season as circumstances will admit.

France is greatly interested in our guarantee of their Islands, particularly since the changes that have taken place in the West Indias, & those which they may have still reason to apprehend there. I do not therefore wonder at the delay of the ratification, nor shall I ⟨be sur⟩prized if she consents to purchase it by the restoration of our captured vessels. This ground is very delicate, & I hope to be favoured with your sentiments very much at large upon it, & the most explicit instructions, in case the negotiation should not be finished by Mr. Murray.
Our accs. from Tripoli are such I think as to occasion no alarm. Our fleet has happily arrived in time to prevent any captures, & the contemptible force of the Tripolitans is separated & blocked in different ports. If the Commodore does not suffer himself to be decieved by their professions of peace, he can not fail to destroy it before it can return home. The alteration of the destination of the Boston, from Havre to Bourdeux, will be extreamly inconvenient from the present difficulty of travelling in France, particularly in that part of it, both from the badness of the roads, and the banditti with which they are infested. Having calculated upon water carriage from Havre to Paris I have taken more books & baggage than shd otherwise have done. But if the president thinks the change of any importance I must make the necessary alterations in my arrangments. I have yet heard nothing from the secretary of the Navy on the subject of the Boston, when I do, I shall endeavour to conform to his wishes. I do not know whether my pecuniary arrangments are to be made with the Secretary of the treasury, directly or thro’ you. You will be pleased to give me the necessary information on this subject, or take such order therein as will prevent any delay after I shall have received your final instructions.
In consequence of the presidents having informed me that the consulates of Nantz & L’Orient were vacant, I took the liberty to recommend Mr Wm. paterson for one of them. I supposed his appointment might have a beneficial effect here, and that the place was in itself of very little importance. I have not had the pleasure of hearing the presidents determination on the subject, which Mr Patersons friends here are anxious to know. Having too hastily concluded, that I should have some influence in an appointment which they supposd to lay within my department, they attribute their disappointment to my neglect. I have the honor to be With sentiments of the highest essteem & respect Dear Sir Your Most Obt hum: Servt
Robt R Livingston
 

   RC (DNA: RG 59, DD, France, vol. 8). Docketed by Wagner, with his notation: “Mem. Mr. Patterson recommended for Consul at L’Orient.”



   Here Livingston originally wrote “St. Domingo.”


   See Livingston to JM, 1 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:368, 369 n. 2).

